NELSON, Circuit Justice.
I concur with the court below, that the damages caused by the destruction of the labels on the coverings of the chest of tea were occasioned by cockroaches. These vermin eat off and deface the paper labels pasted on the outside of the mats which enclose the boxes, which injury embarrasses the assortment and delivery of *289the article to the consignees, and depreciates the market value of the same.
I also concur in the opinion, that the rule must be regarded as settled,- in this court, that damages occasioned by vermin, on board of a ship, to a cargo, in the course of a voyage, are not the result of a peril of the sea, or of any of the dangers or accidents of navigation, within an exception to that effect in a bill of lading, but are damages for which the ship and its owner are liable, as insurers of' the safe conveyance of the cargo. Hazard’s Adm’r v. New England Marine Ins. Co., 8 Pet. [33 U. S.] 557.
I also agree, that the stevedores who discharged the ship at New York, under the special clause in the charter party, were the agents of the shippers, and that the vessel was not liable for the damages done to the packages by those parties. They were selected by the agent of the shippers, in pursuance of the authority contained in the charter party. As both parties have appealed, the decree below is affirmed, without costs to either party in this court